Citation Nr: 0204513	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  96-08 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
March 1970.

In September 1991 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia denied the veteran's 
claim for service connecton for PTSD and notified the veteran 
of it's determination.  However, the veteran did not disagree 
with that determination.  In June 1993, the RO denied the 
veteran's application to reopen his claim of entitlement of 
entitlement to PTSD based on the fact that new and material 
evidence had not been submitted.  Again the veteran did not 
disagree with that determination.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1996 rating decision of the RO in Atlanta, 
Georgia wherein the RO denied the veteran's claim for service 
connection for PTSD.  Although the RO denied this matter on a 
de novo basis, the Board finds that this is a new and 
material evidentiary claim based on procedural development as 
discussed above.  The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board is required to determine whether 
new and material evidence has been presented before it can 
reopen a claim and readjudicate service connection or other 
issues going to the merits.  Id. 

In September 2001, the veteran had a hearing at the RO before 
the undersigned Board member.  At that hearing, the veteran 
submitted numerous VA medical records dated from 1995 to 1997 
and the Georgia Department of Corrections dated from 2000 to 
2001.  The veteran waived RO consideration of this evidence.  
See, e.g., 67 Fed. Reg. 3099, 3105 (Jan. 22, 2002) (effective 
February 22, 2002, 38 C.F.R. § 20.1304 was revised by 
removing the requirement for a written waiver of RO 
consideration prior to review of evidence submitted directly 
to the Board).



FINDINGS OF FACT

1.  In a June 1993 rating action, the RO denied the veteran's 
request to reopen the claim of entitlement to service 
connection for PTSD.  The veteran was informed of this 
determination, but he did not initiate an appeal.

2.  The evidence submitted since the June 1993 rating action 
is new and it bears directly and substantially upon the 
specific matter of whether the veteran's PTSD is related to 
service; and, when considered together with all of the 
evidence of record, it has a significant effect upon the 
facts previously considered.


CONCLUSION OF LAW

Evidence received since the June 1993 rating decision denying 
service connection for PTSD, which is final, is new and 
material and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  Id.  However, the revised 
regulation applies to any claim to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 
2001), thereby creating another exception to the 
applicability rule.  As this claim to reopen was received in 
July 1994, prior to August 29, 2001, the revised regulation 
is not applicable and the Board may not consider the revised 
regulation.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's July 1994 request to reopen his claim of service 
connection for PTSD.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with the appeal rating decision in January 1996 
and notice letter in February 1996.  In August 1996 the 
veteran was provided a personal hearing before a Hearing 
Officer at the RO.  He was also provided a February 1996 
Statement of the Case and Supplemental Statements of the Case 
in October 1997 and February 1998 during the pendency of this 
appeal.  In July 2001, the veteran was notified of the VCAA.  
During the September 2001 Travel Board hearing, the veteran 
submitted medical evidence in support of his claim.  Thus, 
under these circumstances in this case, VA has satisfied its 
duty to notify the veteran of the evidence needed to support 
his claim for service connection for PTSD , and a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

New and Material Evidence

In a September 1991 rating action, the RO denied service 
connection for PTSD and notified the veteran of its 
determination.  As the basis of that action, the RO held that 
there was no evidence showing a diagnosis of PTSD or evidence 
showing any manifestation of symptomatology associated with 
PTSD.  The veteran did not disagree with that determination.  
In June 1993, the RO denied the veteran's application to 
reopen the claim for service connection based on the finding 
that the veteran failed to submit new and material evidence 
showing that he has a psychiatric disorder related to 
military service.  The veteran was notified of the 
determination, but did not file a notice of disagreement.

At the time of the June 1993 rating action, the evidence 
consisted of the veteran's service medical records, which 
showed that the veteran had been involved in a vehicular 
accident in April 1969.  In May 1969, the veteran reported 
that he was injured while his truck turned over due to enemy 
fire.  The veteran incurred injuries to his forehead and 
right eye.  The evidence also included the report of a 
February 1981 VA examination wherein the veteran related the 
truck accident that occurred while he was in service.  The 
veteran stated that the truck went out of control and that he 
was thrown out.  At the conclusion of a physical examination, 
the veteran was diagnosed as having epilepsy associated with 
trauma due to the truck accident.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  Thus, the 
June 1993 rating decision that denied the veteran's 
application to reopen the claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c).  As 
such, the veteran's claim for this benefit may only be reopen 
if he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 
1383.  VA must review all of the evidence submitted since the 
last final disallowance, in this case the RO's June 1993 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999). 

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

In Elkins v. West, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, supra, overruled the legal test previously 
used to determine the "materiality" element of the new and 
material evidence test.  Elkins v. West, 12 Vet. App. 209 
(1999).  In accordance with the rulings in Elkins and Hodge, 
both supra, the VA must determine whether new and material 
evidence has been presented or secured in accordance with the 
standards articulated in 38 C.F.R. 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  While this appeal was pending, the 
applicable rating criteria for service connection for PTSD, 
38 C.F.R. § 3.304(f), was amended on June 18, 1999.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2001).  That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f), did not 
adequately reflect the law expressed in the governing 
statute, 38 U.S.C.A. § 1154(b).  The effective date of the 
amendment is March, 7, 1997, the date the Cohen decision was 
issued.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In this regard, the Board 
notes that the substance of the previous 38 C.F.R. § 3.304(f) 
has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, and because of the favorable outcome to reopen this 
claim, the Board finds that the veteran was not prejudiced by 
not being notified of the change in the regulation.  See 67 
Fed. Reg. 3099, 3105 (Jan. 23, 2001) (to be codified as 
amended at 38 C.F.R. § 20.903); Bernard v. Brown, supra.

In this case, the evidence received subsequent to the June 
1993 rating decision consists of a service investigative 
report dated in May 1969 concerning an April 1969 motor 
vehicular accident in which the veteran was involved.  That 
report shows that in April 1969 the veteran was driving along 
with an officer to a village of Long Thanh to drop off 
Vietnamese workers that were being used by the unit.  The 
accident occurred on the return trip when the veteran 
attempted to pass a civilian vehicle and swerved off the 
road; the vehicle overturned three times injuring the veteran 
and the other occupant.  A statement was not available from 
the veteran because he was evacuated out of country and 
returned to the United States.  It was noted that accident 
investigation report and that of the witnesses substantiated 
each other.  Also included is a Court ordered psychiatric 
evaluation dated in November 1999 that was conducted to 
determine whether the veteran was competent to stand trial.  
The report of the evaluation showed that the veteran 
described symptoms characteristic of PTSD which the veteran 
related to combat experiences in Viet Nam.  It was noted that 
the veteran described his combat experiences in detail and 
reported combat-related flashbacks dated in November 1999.  
The examiner summarized that based on the veteran's current 
complaints and past history as documented in records would 
qualify him for a diagnosis of PTSD. 

The evidence also consists of statements dated in May 1997 
and November 1999 of the veteran's spouse wherein the affiant 
asserts that the veteran has symptoms indicative of PTSD and 
that the veteran experienced several stressful events while 
in Vietnam including transporting Vietnamese person and 
exposure to enemy gunfire.  
Also included are medical records of the Georgia Department 
of Corrections dated from June 2000 to May 2001 which reflect 
that the veteran was seen and treated for PTSD.  At March 
2000 evaluation conducted by the Department of Corrections 
the veteran reported numerous episodes of nightmares and 
sweats related to PTSD and that he thinks about dead people 
and other people who have died in Vietnam.  At the conclusion 
of a mental status examination, the examiner entered 
diagnoses including PTSD, depressive disorder, and 
personality disorder related to head injury.

The evidence also consists of VA medical records dating from 
1993 to 2001 which reflect that the veteran was seen and 
treated for symptoms associated with PTSD.  At a VA 
examination dated in December 1995, the veteran reported that 
the most stressful event occurred while he was in Vietnam and 
was involved in an accident whereby he drove a truck to pick-
up and deliver Vietnamese workers to and from the base and 
the truck went out of control and overturned carrying the 
Vietcong and that he was thrown onto to the ground with dead 
Vietcong bodies.  At the conclusion of a mental status 
examination, the examiner diagnosed the veteran as having 
PTSD.  In 1995 and 1997, the veteran was hospitalized at a VA 
facility for his PTSD with symptoms including nightmares, 
nervousness, and flashbacks.  An outpatient medical report 
dated in January 2000 shows that the veteran was seen for 
complaints of difficulty sleeping, increased nightmares, 
anger, depression, and mood swings.  The examiner entered 
diagnoses including Axis I-PTSD.  It was noted that the 
stressor was combat experience in Vietnam. 

In addition, the transcripts of the veteran's August 1996 and 
September 2001 personal hearings were submitted subsequent to 
the June 1993 rating action.  

The Board finds that this evidence is new in that it was not 
before the Board at the time of the June 1993 rating action.  
In addition, this evidence is material.  As noted previously, 
the RO in its June 1993 rating decision denied the veteran's 
claim on the basis that the evidence on file at that time did 
not show that the veteran had a psychiatric disability, 
namely PTSD, that was related to service.  The Board points 
out the medical evidence supports a diagnosis of PTSD.  In 
addition, the January 2000 VA outpatient treatment report 
associates the veteran's PTSD to combat in service.  This 
evidence bears directly and substantially on the specific 
matter concerning the origin of the veteran's current PTSD.  
This new evidence, when considered with the other evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for PTSD.  Thus, in that 
new and material evidence has been presented, the veteran's 
claim for service connection for PTSD is reopened.  



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened; and 
to this extent the appeal is granted. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer re
? quired to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



